DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
2.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-12 are directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e. a process.  Claims 13-20 are directed to a “apparatus”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine. 
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1-20, recite the following mental process:
extrapolate a projected analyte level using analyte trend information of a monitored analyte level;
update a therapy parameter based upon a comparison of the projected analyte level with the monitored analyte level;
modify a therapy profile associated with therapy administration based upon an updated therapy parameter; and
cause therapy to be administered based upon the modified therapy profile.

This abstract idea is not integrated into a practical application because the additional limitations of “with a processor” and “with the processor” in claim 1, and “a processor configured to” in claim 13, are merely parts of a computer to be used as a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “with a processor” and “with the processor” in claim 1, and “a processor configured to” in claim 13.  These limitations are merely parts of a computer to be used as a tool to perform the mental process, and amounts to computer implementation of the abstract idea.  
The additional limitations of dependent claims 2-12 and 14-20 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kovatchev et al., U.S. Patent No. 6,923,763 B1 (“Kovatchev”).
	As to Claim 1, Kovatchev teaches the following:
A method comprising:
extrapolating, with a processor (“near future BG profile prediction module”, not labeled, see col. 32-36), a projected analyte level using analyte trend information of a monitored analyte level (see col. 7, l. 51 to col. 8, l. 41);
updating, with the processor, a therapy parameter (“insulin and glucose sensitivity”) (see “The parameters of the model, insulin and glucose sensitivity, can be iterated and individually adjusted by long-term application of the predetermined bio-mathematical routine described above.” in col. 9, ll. 4-7) based upon a comparison of the projected analyte level with the monitored analyte level (see “Where it is assumed that: 1) The BG rate of change is affected positively by the function BG(t-1,t-k), a composite representation of previous BG readings, and by the function CR(HRV(t-1)), a representation of counter-regulatory response through HRV. 2) The BG rate of change is affected negatively by the insulin infusion at a previous moment l(t-1) and the insulin effectiveness is inversely affected by the BG level at time (t) that is to be determined by parameter "a". The latter is incorporated in the equation by the non-linear term ##EQU2## 3) The BG elimination is accelerated by preceding physical activity, represented by the cumulative action PA(HR(t-1,t-k)) of previous HR readings.” in col. 8, ll. 14-33);
modifying, with the processor, a therapy profile associated with therapy administration based upon an updated therapy parameter (see “Alternatively, a system or apparatus of the invention can be incorporated into an insulin infusion pump which includes an interface for receiving data input regarding a BG history profile; a HR and HRV detection module; a near future BG profile prediction module; a hypoglycemia onset prediction module; and an insulin regulation module. According to this embodiment of the invention, the insulin regulation module can be configured to adjust insulin infusion rates based on the predicted near future BG profile and the predicted onset hypoglycemia. For instance, insulin infusion rates can be reduced if the onset of hypoglycemia is predicted.” in col. 5, ll. 46-58); and
causing, with the processor, therapy to be administered based upon the modified therapy profile (see “This routine predicts the expected lower bound for the BG level at time (t) since it ignores unpredictable factors such as self-treatment behaviors prompted by occurrence of hypoglycemic symptoms. In other words, the model evaluates how low the BG can go at time (t) if the patient does not detect by symptoms, or does not treat with carbohydrates, upcoming hypoglycemia. Following a prediction of upcoming hypoglycemia, a warning to the patient to prevent its occurrence can be issued. Further, in one embodiment of the invention, an apparatus according to the invention can include a programmable insulin pump which can automatically reduce the insulin infusion rate until euglycemia is achieved.” in col. 9, ll. 7-18).
	As to Claim 2, Kovatchev teaches the following:
wherein the projected analyte level is extrapolated, with the processor, using only the analyte trend information of the monitored analyte level (see col. 7, l. 51 to col. 8, l. 41). 
	As to Claim 3, Kovatchev teaches the following:
wherein the projected analyte level is a projected glucose level, the monitored analyte level is a monitored glucose level, and the analyte trend information is glucose trend information (see col. 7, l. 51 to col. 8, l. 41). 
	As to Claim 4, Kovatchev teaches the following:
wherein causing therapy to be administered comprises displaying the modified therapy profile (see col. 5, ll. 32-45).
	As to Claim 5, Kovatchev teaches the following:
wherein causing therapy to be administered comprises causing an infusion device to deliver medication (see col. 9, ll. 7-18).
	As to Claim 6, Kovatchev teaches the following:
wherein the infusion device is a pump (see col. 9, ll. 7-18).
	As to Claim 7, Kovatchev teaches the following:
wherein the infusion device is a pen-type infusion device (see col. 12, ll. 2-4).
	As to Claim 8, Kovatchev teaches the following:
determining, with the processor, after causing therapy to be administered, whether the therapy is having an intended therapeutic effect (see col. 9, ll. 4-18).
	As to Claim 9, Kovatchev teaches the following:
wherein the therapy profile includes one or more of a basal profile, a correction bolus, a temporary basal profile, an insulin sensitivity, an insulin on board level, or an insulin absorption rate (see col. 5, ll. 46-58, and col. 11, l. 59, to col. 12, l. 4).
	As to Claim 10, Kovatchev teaches the following:
wherein the therapy profile is a basal profile and the basal profile is modified on an ongoing basis (see col. 5, ll. 46-58, and col. 11, l. 59, to col. 12, l. 4).
	As to Claim 11, Kovatchev teaches the following:
wherein the therapy profile is an insulin absorption rate and the insulin absorption rate is modified on an ongoing basis (see col. 5, ll. 46-58, and col. 11, l. 59, to col. 12, l. 4).
	As to Claim 12, Kovatchev teaches the following:
wherein the therapy profile is a temporary basal profile and the temporary basal profile is modified on an ongoing basis (see col. 5, ll. 46-58, and col. 11, l. 59, to col. 12, l. 4).
	As to Claim 13, Kovatchev teaches the following:
An apparatus comprising: 
a processor (“near future BG profile prediction module”, not labeled, see col. 32-36) configured to:
extrapolate a projected analyte level using analyte trend information of a monitored analyte level (see col. 7, l. 51 to col. 8, l. 41);
update a therapy parameter (“insulin and glucose sensitivity”) (see “The parameters of the model, insulin and glucose sensitivity, can be iterated and individually adjusted by long-term application of the predetermined bio-mathematical routine described above.” in col. 9, ll. 4-7) based upon a comparison of the projected analyte level with the monitored analyte level (see “Where it is assumed that: 1) The BG rate of change is affected positively by the function BG(t-1,t-k), a composite representation of previous BG readings, and by the function CR(HRV(t-1)), a representation of counter-regulatory response through HRV. 2) The BG rate of change is affected negatively by the insulin infusion at a previous moment l(t-1) and the insulin effectiveness is inversely affected by the BG level at time (t) that is to be determined by parameter "a". The latter is incorporated in the equation by the non-linear term ##EQU2## 3) The BG elimination is accelerated by preceding physical activity, represented by the cumulative action PA(HR(t-1,t-k)) of previous HR readings.” in col. 8, ll. 14-33);
modify a therapy profile associated with therapy administration based upon an updated therapy parameter (see “Alternatively, a system or apparatus of the invention can be incorporated into an insulin infusion pump which includes an interface for receiving data input regarding a BG history profile; a HR and HRV detection module; a near future BG profile prediction module; a hypoglycemia onset prediction module; and an insulin regulation module. According to this embodiment of the invention, the insulin regulation module can be configured to adjust insulin infusion rates based on the predicted near future BG profile and the predicted onset hypoglycemia. For instance, insulin infusion rates can be reduced if the onset of hypoglycemia is predicted.” in col. 5, ll. 46-58); and
cause therapy to be administered based upon the modified therapy profile (see “This routine predicts the expected lower bound for the BG level at time (t) since it ignores unpredictable factors such as self-treatment behaviors prompted by occurrence of hypoglycemic symptoms. In other words, the model evaluates how low the BG can go at time (t) if the patient does not detect by symptoms, or does not treat with carbohydrates, upcoming hypoglycemia. Following a prediction of upcoming hypoglycemia, a warning to the patient to prevent its occurrence can be issued. Further, in one embodiment of the invention, an apparatus according to the invention can include a programmable insulin pump which can automatically reduce the insulin infusion rate until euglycemia is achieved.” in col. 9, ll. 7-18).
	As to Claim 14, Kovatchev teaches the following:
wherein the projected analyte level is extrapolated, with the processor, using only the analyte trend information of the monitored analyte level (see col. 7, l. 51 to col. 8, l. 41).
	As to Claim 15, Kovatchev teaches the following:
wherein to cause the therapy to be administered based upon the modified therapy profile, the processor is configured to cause an infusion device to deliver medication (see col. 9, ll. 7-18).
	As to Claim 16, Kovatchev teaches the following:
wherein the infusion device is a pump (see col. 9, ll. 7-18).
	As to Claim 17, Kovatchev teaches the following:
wherein the infusion device is a pen-type infusion device (see col. 12, ll. 2-4).
	As to Claim 18, Kovatchev teaches the following:
wherein the therapy profile includes one or more of a basal profile, a correction bolus, a temporary basal profile, an insulin sensitivity, an insulin on board level, or an insulin absorption rate (see col. 5, ll. 46-58). 
	As to Claim 19, Kovatchev teaches the following:
wherein to cause the therapy to be administered based upon the modified therapy profile, the processor is configured to cause the modified therapy profile to be displayed (see col. 5, ll. 32-45).
	As to Claim 20, Kovatchev teaches the following:
wherein the therapy profile is: a basal profile and the basal profile is modified on an ongoing basis; an insulin absorption rate and the insulin absorption rate is modified on an ongoing basis; or a temporary basal profile and the temporary basal profile is modified on an ongoing basis (see col. 5, ll. 46-58, and col. 11, l. 59, to col. 12, l. 4).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,206,629 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims (which is directed to “analyte level”, “trend information”, and “therapy parameter”, and recites “cause therapy to be administered based upon the modified therapy profile”) overlap in scope with the patented claims (which is directed to “glucose level”, “rate of change”, and “insulin sensitivity factor”, and recites “initiate the insulin administration based on the modified therapy profile using an infusion device”), where the difference in scope are obvious variants of one another.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/01/2022